FILED
                              NOT FOR PUBLICATION                           JUN 10 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SATURNINO SANDOVAL,                              No. 08-74646

                Petitioner,                      Agency No. A090-817-774

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

                Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                               Submitted May 25, 2010 **

Before:         CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Saturnino Sandoval, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision finding him removable. We have jurisdiction under


            *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

       **    The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review de novo questions of law, Delgado-Hernandez v.

Holder, 582 F.3d 930, 932 (9th Cir. 2009) (per curiam), and we deny the petition

for review.

      The agency properly determined that Sandoval is removable as an

aggravated felon under 8 U.S.C. § 1227(a)(2)(A)(iii) because his conviction under

California Penal Code § 207(a) for kidnapping is a crime of violence as defined by

8 U.S.C. § 1101(a)(43)(F). See id. at 933 (kidnapping is categorically a crime of

violence under 18 U.S.C. § 16(b) because “all kidnapping cases carry a substantial

risk that force will be used”).

      PETITION FOR REVIEW DENIED.




                                         2                                   08-74646